 
Exhibit 10.1
 
SECOND AMENDMENT TO AMENDED AND
RESTATED PURCHASE AND SALE AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED PURCHASE AGREEMENT ("Second
Amendment") is dated September 16, 2011, but effective April 1, 2011 (“Effective
Date”), and is by and among Tucker Family Investments, LLLP, a Colorado limited
liability limited partnership (“Tucker”); DNR Oil & Gas, Inc., a Colorado
corporation (“DNR”); Tindall Operating Company, a Colorado corporation
(“Tindall”), and Tucker Energy, LLC, a Colorado limited liability company
(“Tucker Energy”), whose collective address is 12741 E. Caley, Unit 142,
Englewood, Colorado 80111; and Arête Industries, Inc., 7260 Osceola Street,
Westminster, CO 80030, (“Buyer”).  Tucker Energy and DNR may be referred to
collectively as “Sellers.”  Sellers, Buyer, Tindall, and Tucker may be referred
to individually as a “Party” or collectively as the “Parties.”
RECITALS


A. The Parties executed that certain Amended and Restated Purchase and Sale
Agreement dated July 29, 2011, but effective April 1, 2011 (“PSA”).


B. The Parties executed that certain First Amendment to the PSA dated August 12,
2011 but effective April 1, 2011 (the “First Amendment”).


C. Article 2.1(B)(2) of the PSA required Buyer to pay Sellers on or before
September 15, 2011, the amount of Three Million Two Hundred Thousand and 00/100
Dollars ($3,200,000.00) plus interest at the rate set forth in the PSA on the
average outstanding principal balance during the preceding month (collectively,
the “Second Installment Payment”).


D. The Parties executed a Satisfaction of Agreement Regarding Application of
Proceeds entered into effective as of August 23, 2011 (“Satisfaction
Agreement”).  In paragraph 4 of the Satisfaction Agreement, the Parties agreed
that Sellers shall apply a remaining balance of Buyer’s Proceeds of
$1,330,188.28 to the principal amount due to the Sellers as a part of the Second
Installment Payment as of August 23, 2011.  Additional principal and interest
remained due and owing to the Sellers as a part of the Second Installment
Payment as of August 23, 2011.


E. Buyer now seeks, and Sellers are willing to grant, an extension of time until
September 30, 2011 for Buyer to deliver the remaining additional principal and
interest due and owing to the Sellers as a part of the Second Installment
Payment.


 
 

--------------------------------------------------------------------------------

 
 


F. Article 2.1(B)(3) of the PSA requires Buyer to pay Sellers, on or before
October 15, 2011, the amount of Three Million Two Hundred Thousand and 00/100
Dollars ($3,200,000.00) plus interest at the rate set forth in the PSA on the
average outstanding principal balance during the preceding month (collectively,
the “Final Installment Payment”).  The Parties have agreed to amend Article
2.1(B)(3) of the PSA to require Buyer to deliver the Final Installment Payment
to Sellers on or before September 30, 2011.


AGREEMENT
In consideration of the mutual promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree to the following terms:


1.0           Amendment of Article 2.1(B)(2).  The Parties agree that Article
2.1(B)(2) of the PSA shall be amended to extend until September 30, 2011, the
deadline by which the Buyer must deliver the remaining additional principal and
interest due and owing to the Sellers as a part of the Second Installment
Payment.


2.0           Amendment of Article 2.1(B)(3).  The Parties agree that Article
2.1(B)(3) of the PSA shall be amended to change the deadline to September 30,
2011, for the Final Installment Payment to be delivered by Buyer to Sellers.


 
 
 

--------------------------------------------------------------------------------

 


Except as expressly set forth herein, all other terms and provisions of the PSA,
as amended, shall remain unchanged and in full effect.  The Parties have
executed this Second Amendment as of September 16, 2011, effective as of the
Effective Date.



 
TUCKER FAMILY INVESTMENTS, LLLP
     
By: /s/ R. Lee Tucker
 
Name: R. Lee Tucker
 
Title: Limited Partner
     
TINDALL OPERATING COMPANY
     
By:  /s/ R. Lee Tucker
 
Name: R. Lee Tucker
 
Title: President
     
SELLERS:
     
TUCKER ENERGY, LLC
     
By:  /s/ R. Lee Tucker
 
Name: R. Lee Tucker
 
Title: Limited Partner
     
DNR OIL & GAS, INC.
     
By:  /s/ Charles B. Davis
 
Name: Charles B. Davis
 
Title: President
     
BUYER:
     
ARÊTE INDUSTRIES, INC.
     
By:  /s/ Donald W. Prosser
 
Name: Donald W. Prosser
 
Title:  CEO















[Remainder of Page Intentionally Left Blank]